 4:14-cr-03025-JMG-CRZ Doc # 134 Filed: 07/31/20 Page 1 of 3 - Page ID # 690




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:14-CR-3025

vs.
                                            MEMORANDUM AND ORDER
ALFONSO LOPEZ GARCIA,

                  Defendant.



      This matter is before the Court on the defendant's motion for
compassionate release (filing 130) pursuant to 18 U.S.C. § 3582(c)(1)(A). The
Court will deny the defendant's motion.
      Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.
      The defendant's motion is based on the risk of COVID-19. See filing 130
at 3. But the defendant already had COVID-19. See filing 132 at 2. His case
was apparently asymptomatic, and he was released from quarantine 13 days
after being diagnosed. Filing 132 at 2; filing 133 at 20, 87-88. The Court
acknowledges the theoretical possibility that the defendant's previous course
of the disease might not confer lasting immunity, and that the defendant may
  4:14-cr-03025-JMG-CRZ Doc # 134 Filed: 07/31/20 Page 2 of 3 - Page ID # 691




or may not be harder hit if he contracts the disease a second time. His list of
medical conditions includes diabetes and hypertension, which are known
comorbidities of COVID-19. See filing 132 at 2; see generally Scientific Evidence
for Conditions that Increase Risk of Severe Illness, Centers for Disease Control
and     Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-pre
cautions/evidence-table.html (last visited July 28, 2020). And the Court
acknowledges that much remains to learn about this disease.
        But at this point, despite the unknowns, there's little evidence of human
reinfection of the novel coronavirus that causes COVID-19, and fairly good
reason to believe that survivors of COVID-19 are likely to have functional
immunity. See Nina Le Bert et al., SARS-CoV-2-specific T cell immunity in
cases of COVID-19 and SARS, and uninfected controls, Nature (Jul. 15, 2020),
https://doi.org/10.1038/s41586-020-2550-z; Anja Wajnberg et al., SARS-CoV-2
infection induces robust, neutralizing antibody responses that are stable for at
least   three   months,   medRxiv     (Jul.   17,   2020,   https://doi.org/10.1101/
2020.07.14.20151126; Robert D. Kirkcaldy et al., COVID-19 and Postinfection
Immunity, JAMA (May 11, 2020), http://doi.org/10.1001/jama.2020.7869;
Daniel M. Altmann et al., What policy makers need to know about COVID-19
protective immunity, 395 The Lancet 1527-29 (Apr. 27, 2020), https://doi.org/
10.1016/S0140-6736(20)30985-5.       Absent     contravening     information,   the
evidence suggests the defendant is less likely—perhaps far less likely—to be at
risk of COVID-19 than other people, despite his other medical conditions.
        In addition, even if the risk to the defendant was more than hypothetical,
the § 3553(a) factors weigh against relief. The defendant has completed only
about half of a 135-month sentence for trafficking substantial amounts of
methamphetamine and heroin. See filing 94, filing 97. The Court cannot justify
releasing him into the community now based on a theoretical possibility of
reinfection for which there is little or no evidence. Accordingly,

                                       -2-
4:14-cr-03025-JMG-CRZ Doc # 134 Filed: 07/31/20 Page 3 of 3 - Page ID # 692




    IT IS ORDERED that the defendant's motion for compassionate
    release (filing 130) is denied.


    Dated this 31st day of June, 2020.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge




                                      -3-
